ALTENBERND, Acting Chief Judge.
Danny J. McCarta appeals the trial court’s denial of his motions for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, in circuit court cases numbered 94-1169A1-XX and CF94-0293A1-XX. Mr. McCarta’s motions allege ineffective assistance of counsel. The trial court heard both motions together and ruled that Mr. McCarta had shown neither deficient performance by his trial counsel nor prejudice. We affirm because competent, substantial evidence supports the trial court’s denial of these postconviction claims.
Mr. McCarta also argues on appeal that the trial court erred in not considering an additional issue Mr. McCarta raised in an addendum to his motions. Mr. McCarta’s addendum alleged that his habitual offender sentence was unconstitutional under the Gort Act. See State v. Thompson, 750 So.2d 643 (Fla.1999) (holding enactment of chapter 95-182, Laws of Florida, violated article III, section 6 of Florida Constitution). This claim is facially insufficient because the Gort Act addresses violent career criminal sentencing, which has no bearing on McCarta’s habitual offender sentence. Although the written order does not discuss the addendum, the trial judge indicated at the hearing that he could resolve the addendum claim summarily. Because we agree that the addendum is facially insufficient, we affirm the denial of Mr. McCarta’s rule 3.850 claims, including the addendum.
Affirmed.
NORTHCUTT and DAVIS, JJ., Concur.